DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 8/18/2021.
Claims 1-2 and 6-9 have been amended and are hereby entered.
Claims 3-5 have been canceled.
Claims 1-2 and 6-9 are currently pending and have been examined.
This action is made FINAL.
Domestic Benefit/International Priority
The ADS dated 8/20/2018 properly claims the benefit of PCT/JP2017/010729 (filed 3/16/2017), and further claims priority to JP 2016-057996 (filed 3/23/2016).  As JP 2016-057996 supports all claims as presently drafted, all claims are granted an effective filing date of 3/23/2016.
Information Disclosure Statement
	All references listed in the IDS dated 8/20/2018 have been considered.  
Response to Applicant’s Arguments
IDS
While Applicant is mistaken that a partial translation of the reference JP 2008071100 was provided to the Office, Applicant is correct that this reference is listed as an “A” reference 
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
As a preliminary matter, Examiner notes that Applicant cites to the January 2019 PEG throughout the 101 arguments.  This PEG has since been superseded by both the October 2019 PEG Update and the June 2020 revision of the MPEP, and as such, many of Applicant’s cited passages are out of date.  Examiner does note, however, that Examples 39 and 42 of the January 2019 PEG, invoked in various arguments addressed below, have been adopted by latter sources, and thus remain current and relevant.  
Applicant first argues that the independent claims are not directed to an abstract idea as previously determined because the steps recited cannot “practically” be performed in the human mind.  Applicant supports this argument by comparison to Example 39 of the January 2019 PEG, by asserting that “Applicant’s Specification supports the proposition that the claimed features that would not be practically performed in the human mind, such as at originally-filed paragraphs [0002]-[0027], among other sections, implying user difficulty with such features,” and by asserting that the claim “as a whole” cannot be performed in the human mind or with the aid of pen and paper.  As a preliminary matter, Examiner notes that these arguments confuse and intermingle standards for recitation of an abstract idea under Step 2A, Prong One of the 101 analysis and whether the claim as a whole is directed to any recited abstract ideas 
Firstly, regarding the recitation of a mental process under Step 2A, Prong One, it is unclear from Applicant’s arguments precisely what Applicant interprets the term “practical” to mean in this context, but it appears to be based on the efficiency of a human performing the recited steps from the following argument:  “As a note, the USPTO guidance does not direct any consideration to the complexity of the claimed features but instead merely the specific points noted in the guidance,” followed by the assertion that the neural network training of Example 39 “is merely mathematical operations which could be performed by a person mentally or a person with pen and paper” (Applicant’s emphasis).  If this is the case, Applicant misapprehends the meaning of “practicality” within the mental processes inquiry of 101.  As is clear from the discussion of this standard in MPEP 2106.04(a)(2)(III)(A), a human mind cannot “practically” perform a step “when the human mind is not equipped to perform the claim limitations” rather than, as Applicant appears to assert, whether it might be more efficient for a computer to do so.  The complexity of the claimed step certainly plays a factor in a determination of whether the human mind is or is not equipped to perform a particular step.  Regarding Applicant’s comparison to Example 39, Applicant does not provide any reasoning, analysis, or other support for the assertion that the training of a neural network in Example 39 “is merely mathematical operations which could be performed” in the human mind or with pen and paper, nor does Examiner agree with this interpretation.  The training of a neural network is something far more involved than just mathematical operations, and cannot be performed in the human mind or with pen and paper because of its inherent connection to the technology to 
Regarding the related assertion that “Applicant’s Specification supports the proposition that the claimed features that would not be practically performed in the human mind, such as at originally-filed paragraphs [0002]-[0027], among other sections, implying user difficulty with such features,” and thus the steps would not be “practical,” Examiner disagrees.  Firstly, the closest to this which Examiner can find in Paragraphs 0002-0027 is an assertion that renters of stores may not be satisfied with common methods of calculating rent, and the present sequence of steps may provide rent calculations which might be more satisfying to such a renter.  This is not the same as a statement (or even an implication) that the steps of this process might be difficult for a user to perform.  Even if the specification did provide such disclosure, that a process might be “difficult” does not mean that it cannot practically be performed in the human mind or with the aid of pen and paper.  Further, even if the specification did provide such a statement or implication, that does not make it so.  Additionally, this assertion that the presently presented sequence of steps to calculate rent would be more satisfying to a renter is highly speculative and subjective.  More fundamentally, none of these arguments are particularly directed to those limitations categorized as mental processes, with no analysis as to why performing such limitations mentally would be impractical within the meaning of the term in the 101 analysis.  
Applicant also confuses the standards of Step 2A, Prong One and Step 2A, Prong Two by asserting that the claimed steps, “as a whole, are not features capable of practical performance 
Applicant next argues that the claims are allowable under 101 because claims should be allowed “when the Examiner would find that one of ordinary skill in the art would have understood the claimed features to be advantageous in the art,” but then rather than support this argument, Applicant instead argues that the claimed features are not well-understood, routine, and conventional.  Regarding the assertion that Examiner should find that one of ordinary skill in the art would find the claimed features to be “advantageous in the art,” Examiner finds this to be a significant misstatement of the present legal standards.  Rather, courts have indicated that a claim may be patent-eligible under 101 when it embodies an improvement to computer functionality or other technology, not merely any advantage to any art.  For example, an improvement to an abstract concept (such as the commercial activity of charging rent, as in the present application) is still an abstract concept, and would not be 
Regarding the assertion that the recited features are not well-understood, routine, and conventional, Applicant confuses this standard with that of novelty under 102 and non-obviousness under 103.  These are different standards and should not be confused.  That a claim may be novel or non-obvious under 102 or 103 respectively does not mean that the activity therein is well-understood, routine, and conventional and therefore constitute eligible subject matter under 101.  Each of Applicant’s arguments regarding well-understood, routine, and conventional activity misapprehend the standards thereof.  That Applicant has claimed such features in a particular field of use, or as a step toward the accomplishing of a particular goal, is not the standard for well-understood, routine, and conventional activity.  See MPEP 2106.05(d) and the October 2019 PEG Update, Section III(D) for more information on this standard.  Further, Examiner notes that a finding of well-understood, routine, and conventional activity is required for additional elements further subcategorized as insignificant extra-solution activity, and no limitations of either the previously presented or presently amended claims are so-categorized.
Applicant next argues that the pending claims should be allowable because “the rejection’s identified abstract idea would not be monopolized by the claimed features,” 
Applicant attempts to analogize the present claims to those set forth in various examples of the January 2019 PEG, asserting that such examples “provide various example claims in which features related to transferring and presenting information are found to be eligible for being included with a ‘practical application.’”  As a preliminary matter, Examiner finds the description of Examples 40 and 42 as merely “features relating to transferring and presenting information” to be a vast oversimplification which sidesteps the particular content of the exemplary claims and the analysis thereof.  Applicant first points to Example 40, where additional elements found individually to be well-understood, routine, and conventional were determined to integrate the claim into a practical application when considered in combination, such that they embodied an improvement to collecting network traffic data (a consideration different from well-understood, routine, and conventional activity, and discussed above; see again MPEP 2106.05(a)).  Those steps of Example 40, in combination, detects abnormal traffic conditions and only collects additional Netflow protocol data based thereon, thereby improving computer functionality by avoiding excess network traffic volume.  Applicant makes no fact-to-
Applicant next points to Claim 1 of Example 42 of the January 2019 PEG with less specificity than Example 40 above, merely stating that in said example, “the claimed features are noted as patent eligible for merely allowing for a practical application, yet such example claim would be found ineligible under the rejection’s reasoning” (Applicant’s emphasis).  Applicant’s intended meaning of “merely allowing for a practical application” is unclear; however, as best as Examiner understands, this description does not comport with the analysis of Claim 1 of Example 42.  Rather, that claim is found to be eligible under 101 despite being directed to the recited abstract ideas because the claim embodies an improvement to computer functionality or other technology as described in MPEP 2106.05(a).  Such improvement is not merely allowed for, but actually embodied within the claim limitations of Claim 1, with evidence of the technological improvement resulting from the claimed combination of features provided within the specification of Example 42.  As with Example 40 above, Applicant provides no analysis or reasoning as to how and why the present claims 
Applicant next points to the discussion of Trading Technologies in the October 2019 PEG Update, asserting that the improvements of that invention were patent-eligible because “the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”  Applicant misapprehends the discussion of Trading Technologies in the October 2019 PEG Update.  Contrary to Applicant’s assertion, the invention of Trading Technologies is an example of an improvement which does not integrate the claim into a practical application as it is not an improvement to computer functionality or other technology under MPEP 2106.05(a).  The discussion of this case is directly proceeded by the following sentence which makes this distinction clear:  “However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.”
Applicant next returns to arguments related to well-understood, routine, and conventional activity.  Examiner notes that this section of the arguments is given a title listing it 
Claim Rejections – 35 USC § 103
Applicant’s arguments regarding 103 are based solely on the claims as presently amended, and thus need not be addressed here.  See updated 103 rejections below for more information.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit configured to…” and “rent calculation unit configured to…” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 9 contain the following language:  “the rent of the store being calculated more expensive when the walking speeds are slower.”  This language contains the terms “more expensive” and “slower,” which are subjective, relative terms claimed without Claims 2 and 6-7 are rejected due to their dependence upon Claim 1.
Claims 1-2 and 6-9 each include references to “the stores,” yet only the singular “a store” is previously disclosed in their respective claim strings.  For the purposes of the present examination, these terms will be interpreted as relating back to “a store subject to rent calculation” of Claims 1, 8, and 9 respectively.  Claims 2 and 6-7 are additionally rejected due to their dependence upon Claim 1.
Claims 2 and 6 include references to “the streets,” yet only the singular “a street” is previously disclosed in their respective claim strings.  For the purposes of the present examination, these terms will be interpreted as relating back to “a street associated with a store subject to rent calculation” of Claim 1.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 8, and 9, the limitation of calculating rents of the stores on the basis of the information of the walking speeds, the rent of the store being calculated more expensive when the walking speeds are slower, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity.  Additionally, the 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a rent calculation apparatus, a non-transitory computer-readable recording medium storing a program, an acquisition unit, and a rent calculation unit.  These amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) and generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.

	Claims 2 and 6-7, describing various additional limitations to the system of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses the streets including a plurality of regions (merely narrowing the field of use), the acquisition unit acquiring information of walking speeds at a region neighboring the store among the regions of the street (an abstract idea in the form of a mental process), and the rent calculation unit is configured to calculate the rent of the stores on the basis of the information of the walking speeds at the region (an abstract idea in the form of a mental process and certain method of organizing human activity), which do not integrate the claim into a practical application.  
Claim 6 discloses the rent calculating unit correcting the rent of the stores according to a shape of the streets (an abstract idea in the form of a mental process and certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 7 discloses the rent calculating unit correcting a rent being set for the stores into the rent calculated on the basis of the information of the walking speeds (an abstract 
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al (PGPub 20170140483) (hereafter, “Takenaka”) in view of YSP KK (JP 2005/084769A, disclosed in the IDS dated 8/20/2018, citations based on a previously provided translated copy) (hereafter, “YSP”), Tanaka et al (PGPub 20150324635) (hereafter, “Tanaka”), and Yang et al (PGPub 20150178780) (hereafter, “Yang”).  
Regarding Claims 1, 8, and 9, Takenaka discloses the following limitations:
A rent calculation apparatus (¶ 0005-0008, 0027); and 
A non-transitory computer-readable recording medium storing a program causing a computer of a rent calculation apparatus to execute certain processes (¶ 0005-0009, 0027, 0152).  
Takenaka does not explicitly disclose but YSP does disclose an acquisition unit configured to acquire information of passing states of a street associated with a store subject to rent calculation (¶ 0003-0004, 0020-0022, 0029-0032; Figs. 6, 8).  Neither Takenaka nor YSP explicitly disclose but Tanaka does disclose wherein the passing states include walking speeds of pedestrians on a street associated with a store (¶ 0086, 0105; calculate speed of detected objects; pedestrian velocity as they walk in front of the storefront can be measured).  

Takenaka, YSP, and Tanaka do not explicitly disclose but Yang does disclose the value being calculated more expensive when the exposure time is greater (¶ 0027, 0037, 0045, 0051; calculates a service fee (e.g., advertisement fee) according to an exposure time ratio of the service exposed to the user by using the service exposure time calculated based on the image data of the user; the service fee increases with exposure time).  Takenaka and YSP do not explicitly disclose but Tanaka does disclose wherein the exposure time is greater when the walking speeds are slower (¶ 0086, 0105; pedestrian velocity as they walk in front of the storefront can be measured; velocity measurements can then be used to get the dwell time (exposure time) of each pedestrian, the dwell time can be used as a measure of the engagement of a window display).  Takenaka additionally discloses wherein the value is rent of a store (¶ 0005-0008, 0027).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the data acquisition and data use of YSP with the property valuation system of Takenaka because YSP teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0002, 0008, the invention of YSP is KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Tanaka are applicable to the base device (Takenaka and YSP), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the price calculation techniques of Yang with the property valuation system of Takenaka, YSP, and Tanaka because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Yang are applicable to the base device (Takenaka, YSP, and Tanaka), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
	Regarding Claim 2, Takenaka in view of YSP, Tanaka, and Yang discloses the limitations of Claim 1.  Takenaka does not explicitly disclose but YSP does disclose wherein the acquisition unit is configured to acquire information of passing states at a region neighboring the store among the regions of the street, and the calculation unit is configured to calculate the value of .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of YSP, Tanaka, Yang, and Harumasa (JP 2007/122673, disclosed in the IDS dated 8/20/2018, citations based on attached translated copy) (hereafter, “Harumasa”).
Regarding Claim 6, Takenaka in view of YSP, Tanaka, and Yang discloses the limitations of Claim 1.  Takenaka additionally discloses wherein the rent calculation unit is configured to calculate the rent of the stores according to a shape of the streets (¶ 0005-0008, 0076-0077; shape of land may be defined by shape of roads/streets).  Takenaka, YSP, Tanaka, and Yang do not explicitly disclose but Harumasa does disclose wherein the calculation is a correction (¶ 0013-0015; prices updated based on recent volume of passers-by).  
The motivation to combine the references of Takenaka, YSP, Tanaka, and Yang remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the price calculation functionality of Harumasa with the asset pricing system of Takenaka, YSP, Tanaka, and Yang because Harumasa teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 
Regarding Claim 7, Takenaka in view of YSP, Tanaka, and Yang discloses the limitations of Claim 1.  Takenaka, YSP, Tanaka, and Yang do not explicitly disclose but Harumasa does disclose wherein the rent calculation unit is configured to correct a rent being set for the stores into the rent calculated on the basis of the information of the passing states (¶ 0013-0015; prices updated based on recent volume of passers-by).  Takenaka and YSP do not explicitly disclose but Tanaka does disclose wherein the passing states include walking speeds (¶ 0086, 0105; calculate speed of detected objects; pedestrian velocity as they walk in front of the storefront can be measured).  The motivation to combine remains the same as for Claim 6.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20120330714 – “Enhanced Systems, Processes, and User Interfaces for Targeted Marketing Associated with a Population of Assets,” Malaviya et al, disclosing a rent and property appreciation calculating system which considers information relating to nearby census tracts and the various distances therefrom.
PGPub 20130041841 – “Real Estate Investment System and Method of Controlling a Commercial System by Generating Key Investment Indicators,” Lyons, disclosing disclosing a rental rate calculating system which considers data in the area nearby the property.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628